DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claim 1, “,” should be deleted from line 13; and --a-- should be added after “from” in line 15.
In claim 2, “,” should be deleted from line 2.
In claims 3-7, “,” should be deleted from line 3.
In claims 10 and 11, “,” should be deleted from line 8.
In claim 18, “,” should be deleted from line 5; --and-- should be added after “device,” in line 8; and --a-- should be added after “from” in the last line.
In claim 19, “,” should be deleted from line 12; and --a-- should be added after “from” in the last line.
Claims 8, 9, and 12-17 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensor malfunction diagnosis apparatus to be provided in a vehicle that includes a device, a refrigerant circuit, an electric pump, a battery, and a temperature sensor, the temperature sensor malfunction diagnosis apparatus being configured to diagnose malfunction of the temperature sensor and comprising a malfunction diagnosis unit configured to perform a malfunction diagnosis of the temperature sensor on a condition that a charged time reaches a temperature converging time of the temperature sensor while the electric pump is driven, the charged time being a time during which charging of the battery is performed from start of the charging of the battery (claim 1).
A temperature sensor malfunction diagnosis method comprising performing a malfunction diagnosis of a temperature sensor on a condition that a charged time reaches a temperature converging time of the temperature sensor while the electric pump is driven, and the charged time being a time during which charging of a battery serving as a power supply of the electric pump is performed from start of the charging of the battery (claim 18).
A temperature sensor malfunction diagnosis apparatus provided in a vehicle that includes a device, a refrigerant circuit, an electric pump, a battery, and a temperature sensor, and configured to diagnose malfunction of the temperature sensor, the temperature sensor malfunction diagnosis apparatus comprising circuitry configured to perform a malfunction diagnosis of the temperature sensor on a condition that a charged time reaches a temperature converging time of the temperature sensor while the electric pump is driven, the charged time being a time during which charging of the battery is performed from a start of the charging of the battery (claim 19).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing diagnosing a temperature sensor for malfunctions, but do not disclose the allowable subject matter stated above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/19/22